Exhibit SENIOR LOAN, SECURITY AND PLEDGE AGREEMENT This SENIOR LOAN, SECURITY AND PLEDGE AGREEMENT dated as of January 15, 2010 (this “Agreement”), is executed by and among DAL GROUP, LLC, a limited liability company organized under the laws of the State of Delaware (the “Borrower”), which has its chief executive office located at 900 South Pine Island Road, Suite 400, Plantation, Florida 33324, and the lenders listed on Schedule 1 hereto (collectively, the “Lenders” and each a “Lender”).The Borrower and the Lenders are referred to from time to time in this Agreement individually as a “Party” and together as the “Parties.” BACKGROUND The Borrower has requested that the Lenders make loans and advances available to the Borrower; and the Lenders have agreed to make such loans and advances to the Borrower on the terms and conditions set forth in this Agreement. AGREEMENT NOW, THEREFORE, in consideration of the mutual covenants and undertakings and the terms and conditions contained herein, the parties hereto agree as follows: Section 1DEFINITIONS. 1.1Defined Terms.For the purposes of this Agreement, the following capitalized words and phrases shall have the meanings set forth below. “Affiliate” of any person or entity shall mean (a) any other person or entity which, directly or indirectly, controls or is controlled by or is under common control with such person or entity or (b) any officer or director of such entity.A person or entity shall be deemed to be “controlled by” any other person or entity if such person or entity possesses, directly or indirectly, power to direct or cause the direction of the management and policies of such person or entity whether by contract, ownership of voting securities, membership interests or otherwise. “Bankruptcy Code” shall mean the United States Bankruptcy Code, as now existing or hereafter amended. “Business Day” shall mean any day other than a Saturday, Sunday or a legal holiday on which Lenders are authorized or required to be closed for the conduct of commercial banking business in New York, New York. “Capital Expenditures” shall mean all expenditures (including Capitalized Lease Obligations) which, in accordance with GAAP, would be required to be capitalized and shown on the consolidated balance sheet of the Borrower and its Subsidiaries, but excluding expenditures made in connection with the replacement, substitution or restoration of assets to the extent financed (a) from insurance proceeds (or other similar recoveries) paid on account of the loss of or damage to the assets being replaced or restored or (b) with awards of compensation arising from the taking by eminent domain or condemnation of the assets being replaced. 1 “Capital Lease” shall mean a lease of any interest in any kind of property or asset, whether real, personal or mixed, or tangible or intangible, by a lessee that is, or should be recorded as a “capital lease” on the financial statements of the lessee prepared in accordance with GAAP. “Capital Securities” shall mean, with respect to any Person, all shares, participations, membership interests or other ownership interests of any kind (however designated, whether voting or non-voting) of such Person’s capital, whether now outstanding or issued or acquired after the date hereof, including common shares, preferred shares, membership interests in a limited liability company, limited or general partnership interests in a partnership or any other equivalent of such ownership interest. “Capitalized Lease Obligations” shall mean all rental obligations as lessee under a Capital Lease which are or will be required to be capitalized on the books of the lessee in accordance with GAAP. “Change in Control” shall mean the occurrence of any of the following events: (a) Chardan shall cease to own and control, directly or indirectly, at least the percentage of the outstanding Capital Securities of the Borrower that it owns or controls on the date of this Agreement, as adjusted for this purpose to reflect the conversion of the Series B Preferred Units into Common Units when they actually convert; (b) the granting by Chardan, directly or indirectly, of a security interest in its ownership interest in the Borrower, which could result in a change in the identity of the individuals or entities in control of the Borrower; (c) a sale by the Borrower of its interest in a Guarantor or (d) a sale of all or substantially all of the assets of Borrower or a Guarantor.For the purpose hereof, the terms “control” or “controlling” shall mean the possession of the power to direct, or cause the direction of, the management and policies of the Borrower by contract or voting of securities or ownership interests. “Chardan” shall mean Chardan 2008 China Acquisition Corp., a corporation organized under the laws of the British Virgin Islands. “Chardan Change in Control” shall mean (a) a merger involving Chardan if, following the merger, the shareholders of Chardan immediately prior to the merger do not own more than fifty percent (50%) of the total voting power of the surviving company; (b) a share exchange in which the shareholders of Chardan exchange their shares in Chardan for shares of another corporation, provided, that such share exchange shall result in the exchange of more than fifty percent (50%) of the total fair market value or total voting power of Chardan shares outstanding before such share exchange for shares of another corporation, if, following the share exchange, the shareholders of Chardan immediately prior to the share exchange do not own more than fifty percent (50%) of the total voting power of such other corporation following the share exchange; (c) a sale of all or substantially all of the assets of Chardan, except to an Affiliate and/or except if, following the sale, the shareholders of Chardan immediately prior to the sale own more than fifty percent (50%) of the voting power, directly or indirectly, of the acquiring company;(d) any person or group of persons (as defined in Section 13(d) of the Securities Exchange Act of 1934, as amended) (other than David J. Stern or any Affiliate of David J. Stern or any employee benefit plan or employee benefit trust benefiting the employees of any Obligor) becoming a beneficial owner, directly or indirectly, of securities of Chardan representing more than fifty percent (50%) 2 of either the total fair market value of Chardan’s securities, or the combined voting power of Chardan’s then outstanding voting securities; (e) a merger or share exchange involving the Borrower and/or any Guarantor, if (i) following the transaction, the Borrower and/or all of the Guarantors are no longer Affiliates of Chardan and (ii) following the transaction, the shareholders of Chardan immediately prior to the merger or share exchange do not own more than fifty percent (50%) of the total voting power, directly or indirectly, of the surviving or acquiring company; or (f) the Borrower and/or any Guarantor is no longer an Affiliate of Chardan. “Collateral” shall have the meaning set forth in Section 3.1 hereof. “Collateral Access Agreement” shall mean an agreement in form and substance reasonably satisfactory to each Lender pursuant to which a mortgagee or lessor of real property on which any collateral for the Obligations is stored or otherwise located, or a processor or other bailee holding property owned by the Borrower or any of its Subsidiaries, acknowledges the security interests of each Lender and waives any liens held by such person on such property, and, in the case of any such agreement with a mortgagee or lessor, permits the Lenders reasonable access to and use of such real property following the occurrence and during the continuance of an Event of Default to assemble, complete and sell any collateral stored or otherwise located thereon. “Common Units” has the meaning set forth in the Operating Agreement. “EBITDA” shall mean earnings before interest, taxes, depreciation and amortization, as reflected on the Borrower’s and its Subsidiaries’ financial statements determined in accordance with GAAP. “Environmental Laws” shall mean all present or future federal, state or local laws, statutes, common law duties, rules, regulations, ordinances and codes, together with all administrative or judicial orders, consent agreements, directed duties, requests, licenses, authorizations and permits of, and agreements with, any governmental authority, in each case relating to any matter arising out of or relating to public health and safety, or pollution or protection of the environment or workplace, including any of the foregoing relating to the presence, use, production, generation, handling, transport, treatment, storage, disposal, distribution, discharge, emission, release, threatened release, control or cleanup of any Hazardous Substance. “ERISA” shall mean the Employee Retirement Income Security Act of 1974, as amended from time to time. “Event of Default” shall mean any of the events or conditions which are set forth in Section 8 hereof. “GAAP” shall mean United States generally accepted accounting principles set forth from time to time in the opinions and pronouncements of the Accounting Principles Board and the American Institute of Certified Public Accountants and statements and pronouncements of the Financial Accounting Standards Board (or agencies with similar functions of comparable stature and authority within the U.S. accounting profession), which are applicable to the 3 circumstances as of the date of determination, provided, however, that interim financial statements or reports shall be deemed in compliance with GAAP despite the absence of footnotes and fiscal year-end adjustments as required by GAAP. “Guarantor” and “Guarantors” shall mean, respectively, each of and collectively, the following: DJS Processing, LLC, Default Servicing, LLC and Professional Title and Abstract Company of Florida, LLC. “Guaranty” shall mean, collectively, each Guaranty dated as of the date of this Agreement, executed by each of the Guarantors to and for the benefit of the Lenders, in the form prepared by and reasonably acceptable to the Lenders. “Hazardous Substances” shall mean (a) any petroleum or petroleum products, radioactive materials, asbestos in any form that is or could become friable, urea formaldehyde foam insulation, dielectric fluid containing levels of polychlorinated biphenyls, radon gas and mold; (b) any chemicals, materials, pollutant or substances defined as or included in the definition of “hazardous substances”, “hazardous waste”, “hazardous materials”, “extremely hazardous substances”, “restricted hazardous waste”, “toxic substances”, “toxic pollutants”, “contaminants”, “pollutants” or words of similar import, under any applicable Environmental Law; and (c) any other chemical, material or substance, the exposure to, or release of which is prohibited, limited or regulated by any governmental authority or for which any duty or standard of care is imposed pursuant to, any Environmental Law. “Intellectual Property” shall mean the collective reference to all rights, priorities and privileges relating to intellectual property, whether arising under United States, multinational or foreign laws or otherwise, including copyrights, patents, service marks and trademarks, and all registrations and applications for registration therefor and all licensees thereof, trade names, domain names, technology, know-how and processes, and all rights to sue at law or in equity for any infringement or other impairment thereof, including the right to receive all proceeds and damages therefrom. “Junior Loan Agreement” shall mean the Loan, Security and Pledge Agreement, dated as of the date hereof, among the Borrower and the Junior Secured Parties, as may be amended, restated, supplemented or otherwise modified from time to time. “Junior Obligations” shall mean the “Obligations” as such term is defined in the Junior Loan Agreement. “Junior Secured Parties” shall mean, collectively, the Law Offices of David J. Stern, P.A., a professional association licensed to practice law in the State of Florida, Professional Title and Abstract Company of Florida, Inc., a corporation organized under the laws of the State of Florida, and Default Servicing, Inc., a corporation organized under the laws of the State of Florida. “Liabilities” shall mean at all times all liabilities of the Borrower and its Subsidiaries that would be shown as such on a balance sheet of the Borrower or its Subsidiaries prepared in accordance with GAAP. 4 “Loan Documents” shall mean the Term Notes, the Operating Company Security Agreements, this Agreement, the Subordination and Intercreditor Agreement and each Guaranty, as each may be amended, restated, supplemented or otherwise modified from time to time. “Material Adverse Effect” shall mean (a) a material adverse change in, or a material adverse effect upon, the assets, business, properties, condition (financial or otherwise) or results of operations of the Borrower and its Subsidiaries taken as a whole, (b) a material impairment of the ability of the Borrower or any Obligor to perform any of the Obligations under any of the Loan Documents, or (c) a material adverse effect on (i) any substantial portion of any collateral for the Obligations, (ii) the legality, validity, binding effect or enforceability against the Borrower or any Obligor of any of the Loan Documents, (iii) the perfection or priority of any lien or security interest granted to any Lender under any Loan Document, or (iv) the rights or remedies of any Lender under any Loan Document. “Maturity Date” shall mean the Maturity Date stated in the Term Notes, as such date may be extended by the Lenders pursuant to any modification, extension or renewal note executed by the Borrower and accepted by the Lenders in their sole and absolute discretion in substitution for the Term Notes. “Obligations” shall mean the obligations under the Term Notes, all interest accrued thereon (including interest which would be payable post-petition in connection with any bankruptcy or similar proceeding, whether or not permitted as a claim thereunder), any fees due to any Lender hereunder, any reasonable expenses incurred by any Lender hereunder and any and all other liabilities and obligations of the Borrower to any Lender whether under this Agreement or under any other Loan Document. “Obligor” shall mean the Borrower, any Guarantor, accommodation endorser, third party pledgor, or any other party liable with respect to the Obligations. “Operating Agreement” shall mean the Amended and Restated Operating Agreement of DAL Group, LLC, dated as of the date of this Agreement. “Operating Companies” shall mean, collectively, DJS Processing, LLC, Professional Title and Abstract Company of Florida, LLC, and Default Servicing, LLC. “Operating Company Operating Agreement” shall mean, collectively, the Limited Liability Company Agreement of DJS Processing, LLC, dated January 14, 2010, the Limited Liability Company Agreement of Professional Title and Abstract Company of Florida, LLC, dated January 14, 2010 and the Limited Liability Company Agreement of Default Servicing, LLC, dated January 14, 2010, as each may be amended from time to time. “Operating Company Security Agreement” shall mean, collectively, each Senior Security Agreement dated as of even date herewith made by each Guarantor in favor of the Lenders pursuant to which such Guarantor grants to the Lenders a security interest in substantially all of its assets, as amended, restated, modified or supplemented and in effect from time to time. “Organizational Identification Number” shall mean, with respect to Borrower, the organizational identification number assigned to Debtor by the applicable governmental unit or agency of the jurisdiction of organization of the
